DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 07/13/2022.
Claims 1, 2, 5, 6, 7, 8.
Claims 3 and 4 are cancelled.
Claims 1, 2, and 5-8 are presented for examination.


Final Action
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Response to Arguments
Applicant’s remarks concerning the previous rejection of claims under 35 U.S.C. 103 have been fully considered. Due to the addition of new features by the applicant, new references along with an amended rejection were required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a selection unit that selects ” in claims 1 and 8 (due to its dependency on claim 1), “a calculation unit that performs calculations” in claim 1, “the selection unit selects” in claim 2, “the selection unit performs selection” in claim 3, “the selection unit securely computes” in claims 4-6, “a selection step in which a selection unit selects” in claim 7, and “a calculation step in which a calculation unit performs calculations” in claim 7. Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. According to specification paragraphs 0059 through 0062, the terms “selection unit” and “calculation unit” are being interpreted as programs (algorithms) executed on a general computer.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 5, 6, 7, and 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 1:
Step 1: YES, “A Fisher’s exact test calculation apparatus”
Step 2A Prong One:
The claim recites:
A Fisher's exact test calculation apparatus comprising: processing circuitry configured to
select summary tables for which a result of Fisher’s exact test indicative of being significant will be possibly obtained from among a plurality of summary tables based on a parameter obtained in calculation in course of determining the result of Fisher’s exact test; 

and perform calculations for Fisher’s exact test for each of the selected summary tables,

wherein the processing circuitry performs selection of the summary tables while keeping the frequencies in the plurality of summary tables concealed via secure computation,

where m is a positive integer, the plurality of summary tables are a plurality of summary tables I (i=1, 2, ...m), the frequencies in the summary table I are represented as ai, bi, ci, di; information generated by concealing ai, bi, ci, di, is represented as E(ai), E(bi), E(ci), E(di), respectively ; and information indicating whether the summary table I is a summary table for which a result of Fisher’s exact test indicative of being significant will be possibly obtained or not is represented as E(Xi’), and
the processing circuitry securely computes E(Xi’) from E(ai), E(bi), E(ci), E(di) based on the parameter obtained in calculation in course of determining the result of Fisher’s exact test so as to determine m sets, (E(a1), E(b1), E(c1), E(d1), E(X1’)), (E(a2), E(b2), E(c2), E(d2), E(X2’)),  ..., (E(am), E(bm), E(cm), E(dm), E(Xm’)), and shuffles an order of the m sets, (E(a1), E(b1), E(c1), E(X1’), (E(a2), E(b2), E(c2), E(d2), E(X2’)),  ..., (E(am), E(bm), E(cm), E(dm), E(Xm’)), while concealing the shuffle order, decrypts E(Xi’), and selects summary tables for which a result of Fisher’s exact test indicating that a result of the decryption is significant will be possibly obtained.

The portions of the claim above highlighted in bold font recite the abstract idea of a mathematical concept (i.e., mathematical calculations, formulas, relationships). The claim performs a Fisher’s exact test calculation which merely produces the result of the Fisher’s exact test by selecting the summary table for which a result of Fisher’s exact test indicates that a result is significant (i.e., statistically significant). See MPEP 2106.04(a)(2)(I)(C)).


Step 2A Prong Two:
While the claim recites the additional elements of an “... apparatus comprising: processing circuitry configured to...” and “...wherein the processing circuitry performs...”; “processing circuitry” is understood be simply be a computer and the mere recitation of a computer and mere instructions to implement an abstract idea on or by use of a computer is not indicative of a practical application. While applying a judicial exception with or by us of a particular machine (see MPEP 2106.05(b) may be indicative of a practical application (or significantly more), in the instant claims, the recitation of “processing circuitry” is not found to be a particular machine because it is recited at a very high degree of generality. 


While the claim recites that the processing circuitry “select summary tables for which a result of Fisher’s exact test indicative of being significant will be possibly obtained from among a plurality of summary tables based on a parameter obtained in calculation in course of determining the result of Fisher’s exact test”; this is merely a high-level recitation to make an observation, evaluation, judgement, or opinion based on Fisher’s exact test calculation. The recitation merely claims the outcome of selecting a table but does not articulate any particular solution in which the selection occurs other than to recite, at a high level, that the selection results in a selection of a “significant” table. The computer does not require/use/rely upon the Fisher’s exact test for its operation. Rather, it simply performs mathematical operations that indicate statistical significance of tabulated data. Therefore; the above recited elements are not a practical application.

While the claim recites “wherein the processing circuitry performs selection of the summary tables while keeping the frequencies in the plurality of summary tables concealed via secure computation” this merely characterizes that the processing circuitry (i.e., computer) keeps the data in the tables (i.e., number called “frequencies”) secure. While this indicates that the computer is capable of secure computing, this, at best, indicates that Fisher’s exact text is being performed on a computer characterized as secure. A secure computer is simply a computer that is, by broadest reasonable interpretation, not insecure. That may simply be a computer is locked (or limited access) room or a computer with a password. Therefore; a computer which keeps data secure is not found to be a particular machine.

These additional limitations must be considered individually and with the claim as a whole to determine if it integrates the judicial exception into a practical application. The claim as a whole is linked to performing a statistical significance test but the claim does not recite additional elements that integrate the exception into a practical application of the exception because the claim does not have additional elements or a combination of additional elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.

Step 2B:
Moving on to Step 2B of the analysis, the Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of the abstract idea to a particular technological environment or field of use, the analysis is the same. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim limitations outside the abstract idea only present general field of use (see MPEP 2106.04(d) referencing MPEP 2106.05(h)) or insignificant extra-solution activity (MPEP 2106.05(g)). Furthermore, as Berkheimer evidence that the claim element “select summary tables for which a result of Fisher’s exact test indicative of being significant will be possibly obtained from among a plurality of summary tables based on a parameter obtained in calculation in course of determining the result of Fisher’s exact test”; is well understood, routine, and conventional, MPEP 2106.05(d)(II)(iv) provides support that gathering statistics is well understood, routine, and conventional. This claim limitation merely gathers statistical data to be used to perform statistical significance testing. As such, considering the claim limitations as an ordered combination, claim 1 does not include significantly more than the abstract idea.

Additionally; “wherein the processing circuitry performs selection of the summary tables while keeping the frequencies in the plurality of summary tables concealed via secure computation” is well-understood, routine, conventional activity because computers are known to conceal information through, for example, encryption, passwords, etc. 


For the foregoing reasons, claim 1 is directed to an abstract idea without significantly more and is rejected as not patent eligible under 35 U.S.C. 101.

Claim 2 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 2 recites “wherein where a, b, c, and d represent frequencies in a summary table and T represents significance level, the parameter obtained in calculation in course of determining the result of Fisher's exact test is pa defined by the formula below,” which is an abstract idea because it is directed to a mathematical relationship, formula, or calculation. The limitation as drafted, and under a broadest reasonable interpretation, recites a mathematical formula or equation (MPEP 2106.04(a)(2)(I)(B)). This claim limitation simply recites the equation for Fisher’s Exact Test. Therefore, this claim limitation does not recite additional elements that are sufficient to amount to significantly more than the abstract idea.

Claim 2 also recites “and the processing circuitry selects summary tables with pa≤T  
    PNG
    media_image1.png
    69
    330
    media_image1.png
    Greyscale
” (insignificant extra-solution activity – mere data gathering (obtaining input for an equation) – MPEP 2106.05(g)(i)). As Berkheimer evidence that this claim element is well understood, routine, and conventional, MPEP 2106.05(d)(II)(iv) provides support that gathering statistics is well understood, routine, and conventional. This claim limitation merely gathers statistical data to be used to perform statistical significance testing. Therefore, this claim limitation does not recite additional elements that are sufficient to amount to significantly more than the abstract idea. Therefore, claim 2 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.


Claim 8 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 8 recites “A non-transitory computer-readable recording medium in which a program for causing a computer to function as the units of the Fisher's exact test calculation apparatus according to Claim 1.” (mere instructions to implement an abstract idea on a computer – MPEP 2106.05(f)). This claim limitation is not sufficient to amount to significantly more than the abstract idea because it merely recites a general computer at a high level of generality and the computer is invoked merely as a tool for implementing the abstract idea. Therefore, this claim limitation does not recite additional elements that are sufficient to amount to significantly more than the abstract idea. Therefore, claim 8 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.


Claim 5.
STEP 1: YES, “... calculation apparatus...”. An apparatus is a statutory category.
STEP 2A PRONG ONE:
The claim recites:
A Fisher's exact test calculation apparatus comprising: processing circuitry configured to
select summary tables for which a result of Fisher’s exact test indicative of being significant will be possibly obtained from among a plurality of summary tables based on a parameter obtained in calculation in course of determining the result of Fisher’s exact test; 

and perform calculations for Fisher’s exact test for each of the selected summary tables,

wherein the processing circuitry performs selection of the summary tables while keeping the frequencies in the plurality of summary tables concealed via secure computation,

where m is a positive integer, the plurality of summary tables are a plurality of summary tables I (i=1, 2, ...m), the frequencies in the summary table I are represented as ai, bi, ci, di; information generated by concealing ai, bi, ci, di, is represented as E(ai), E(bi), E(ci), E(di), respectively ; and information indicating whether the summary table I is a summary table for which a result of Fisher’s exact test indicative of being significant will be possibly obtained or not is represented as E(Xi’), and
the processing circuitry securely computes E(Xi’) from E(ai), E(bi), E(ci), E(di) based on the parameter obtained in calculation in course of determining the result of Fisher’s exact test so as to determine m sets, (E(a1), E(b1), E(c1), E(d1), E(X1’)), (E(a2), E(b2), E(c2), E(d2), E(X2’)),  ..., (E(am), E(bm), E(cm), E(dm), E(Xm’)), and shuffles an order of the m sets, (E(a1), E(b1), E(c1), E(X1’), (E(a2), E(b2), E(c2), E(d2), E(X2’)),  ..., (E(am), E(bm), E(cm), E(dm), E(Xm’)), while concealing the shuffle order, decrypts E(Xi’), and selects summary tables for which a result of Fisher’s exact test indicating that a result of the decryption is significant will be possibly obtained or not is located at a top or an end, and selects U sets from the top or the end of the M sets after being sorted.

The portions of the claim above highlighted in bold font recite the abstract idea of a mathematical concept (i.e., mathematical calculations, formulas, relationships). The claim performs a Fisher’s exact test calculation which merely produces the result of the Fisher’s exact test by selecting the summary table for which a result of Fisher’s exact test indicates that a result is significant (i.e., statistically significant). See MPEP 2106.04(a)(2)(I)(C)).


Step 2A Prong Two:
While the claim recites the additional elements of an “... apparatus comprising: processing circuitry configured to...” and “...wherein the processing circuitry performs...”; “processing circuitry” is understood be simply be a computer and the mere recitation of a computer and mere instructions to implement an abstract idea on or by use of a computer is not indicative of a practical application. While applying a judicial exception with or by us of a particular machine (see MPEP 2106.05(b) may be indicative of a practical application (or significantly more), in the instant claims, the recitation of “processing circuitry” is not found to be a particular machine because it is recited at a very high degree of generality. 


While the claim recites that the processing circuitry “select summary tables for which a result of Fisher’s exact test indicative of being significant will be possibly obtained from among a plurality of summary tables based on a parameter obtained in calculation in course of determining the result of Fisher’s exact test”; this is merely a high-level recitation to make an observation, evaluation, judgement, or opinion based on Fisher’s exact test calculation. The recitation merely claims the outcome of selecting a table but does not articulate any particular solution in which the selection occurs other than to recite, at a high level, that the selection results in a selection of a “significant” table. The computer does not require/use/rely upon the Fisher’s exact test for its operation. Rather, it simply performs mathematical operations that indicate statistical significance of tabulated data. Therefore; the above recited elements are not a practical application.

While the claim recites “wherein the processing circuitry performs selection of the summary tables while keeping the frequencies in the plurality of summary tables concealed via secure computation” this merely characterizes that the processing circuitry (i.e., computer) keeps the data in the tables (i.e., number called “frequencies”) secure. While this indicates that the computer is capable of secure computing, this, at best, indicates that Fisher’s exact text is being performed on a computer characterized as secure. A secure computer is simply a computer that is, by broadest reasonable interpretation, not insecure. That may simply be a computer is locked (or limited access) room or a computer with a password. Therefore; a computer which keeps data secure is not found to be a particular machine.

These additional limitations must be considered individually and with the claim as a whole to determine if it integrates the judicial exception into a practical application. The claim as a whole is linked to performing a statistical significance test but the claim does not recite additional elements that integrate the exception into a practical application of the exception because the claim does not have additional elements or a combination of additional elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.

Step 2B:
Moving on to Step 2B of the analysis, the Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of the abstract idea to a particular technological environment or field of use, the analysis is the same. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim limitations outside the abstract idea only present general field of use (see MPEP 2106.04(d) referencing MPEP 2106.05(h)) or insignificant extra-solution activity (MPEP 2106.05(g)). Furthermore, as Berkheimer evidence that the claim element “select summary tables for which a result of Fisher’s exact test indicative of being significant will be possibly obtained from among a plurality of summary tables based on a parameter obtained in calculation in course of determining the result of Fisher’s exact test”; is well understood, routine, and conventional, MPEP 2106.05(d)(II)(iv) provides support that gathering statistics is well understood, routine, and conventional. This claim limitation merely gathers statistical data to be used to perform statistical significance testing. As such, considering the claim limitations as an ordered combination, claim 5 does not include significantly more than the abstract idea.

Additionally; “wherein the processing circuitry performs selection of the summary tables while keeping the frequencies in the plurality of summary tables concealed via secure computation” is well-understood, routine, conventional activity because computers are known to conceal information through, for example, encryption, passwords, etc. 


For the foregoing reasons, claim 5 is directed to an abstract idea without significantly more and is rejected as not patent eligible under 35 U.S.C. 101.


Claim 6. 
STEP 1: YES, “... calculation apparatus...”. An apparatus is a statutory category.
STEP 2A PRONG ONE:
The claim recites:
A Fisher's exact test calculation apparatus comprising: processing circuitry configured to
select summary tables for which a result of Fisher’s exact test indicative of being significant will be possibly obtained from among a plurality of summary tables based on a parameter obtained in calculation in course of determining the result of Fisher’s exact test; 

and perform calculations for Fisher’s exact test for each of the selected summary tables,

wherein the processing circuitry performs selection of the summary tables while keeping the frequencies in the plurality of summary tables concealed via secure computation,

where m is a positive integer, the plurality of summary tables are a plurality of summary tables I (i=1, 2, ...m), the frequencies in the summary table I are represented as ai, bi, ci, di; information generated by concealing ai, bi, ci, di, is represented as E(ai), E(bi), E(ci), E(di), respectively ; and information indicating whether the summary table I is a summary table for which a result of Fisher’s exact test indicative of being significant will be possibly obtained or not is represented as E(Xi’), and
the processing circuitry securely computes E(Xi’) from E(ai), E(bi), E(ci), E(di) based on the parameter obtained in calculation in course of determining the result of Fisher’s exact test so as to determine m sets, (E(a1), E(b1), E(c1), E(d1), E(X1’)), (E(a2), E(b2), E(c2), E(d2), E(X2’)),  ..., (E(am), E(bm), E(cm), E(dm), E(Xm’)), and if X’I is information that represents not being a summary table for which a result of Fisher’s exact test indicative of being significant will be possibly obtained for at least one set of the m sets (E(a1), E(b1), E(c1), E(X1’), (E(a2), E(b2), E(c2), E(d2), E(X2’)),  ..., (E(am), E(bm), E(cm), E(dm), E(Xm’)), replaces that Xi’ with information that represents being a summary table for which a result of Fisher’s exact test indicative of being significant will be possibly obtained while concealing the Xi’, shuffles the order of the m sets  (E(a1), E(b1), E(c1), E(X1’), (E(a2), E(b2), E(c2), E(d2), E(X2’)),  ..., (E(am), E(bm), E(cm), E(dm), E(Xm’)), after the replacement while concealing the shuffled order, decrypts E(Xi’), and selects summary tables for which a result of Fisher’s exact test indicating that a result of the decryption is significant will be possibly obtained.

The portions of the claim above highlighted in bold font recite the abstract idea of a mathematical concept (i.e., mathematical calculations, formulas, relationships). The claim performs a Fisher’s exact test calculation which merely produces the result of the Fisher’s exact test by selecting the summary table for which a result of Fisher’s exact test indicates that a result is significant (i.e., statistically significant). See MPEP 2106.04(a)(2)(I)(C)).


Step 2A Prong Two:
While the claim recites the additional elements of an “... apparatus comprising: processing circuitry configured to...” and “...wherein the processing circuitry performs...”; “processing circuitry” is understood be simply be a computer and the mere recitation of a computer and mere instructions to implement an abstract idea on or by use of a computer is not indicative of a practical application. While applying a judicial exception with or by us of a particular machine (see MPEP 2106.05(b) may be indicative of a practical application (or significantly more), in the instant claims, the recitation of “processing circuitry” is not found to be a particular machine because it is recited at a very high degree of generality. 


While the claim recites that the processing circuitry “select summary tables for which a result of Fisher’s exact test indicative of being significant will be possibly obtained from among a plurality of summary tables based on a parameter obtained in calculation in course of determining the result of Fisher’s exact test”; this is merely a high-level recitation to make an observation, evaluation, judgement, or opinion based on Fisher’s exact test calculation. The recitation merely claims the outcome of selecting a table but does not articulate any particular solution in which the selection occurs other than to recite, at a high level, that the selection results in a selection of a “significant” table. The computer does not require/use/rely upon the Fisher’s exact test for its operation. Rather, it simply performs mathematical operations that indicate statistical significance of tabulated data. Therefore; the above recited elements are not a practical application.

While the claim recites “wherein the processing circuitry performs selection of the summary tables while keeping the frequencies in the plurality of summary tables concealed via secure computation” this merely characterizes that the processing circuitry (i.e., computer) keeps the data in the tables (i.e., number called “frequencies”) secure. While this indicates that the computer is capable of secure computing, this, at best, indicates that Fisher’s exact text is being performed on a computer characterized as secure. A secure computer is simply a computer that is, by broadest reasonable interpretation, not insecure. That may simply be a computer is locked (or limited access) room or a computer with a password. Therefore; a computer which keeps data secure is not found to be a particular machine.

These additional limitations must be considered individually and with the claim as a whole to determine if it integrates the judicial exception into a practical application. The claim as a whole is linked to performing a statistical significance test but the claim does not recite additional elements that integrate the exception into a practical application of the exception because the claim does not have additional elements or a combination of additional elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.

Step 2B:
Moving on to Step 2B of the analysis, the Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of the abstract idea to a particular technological environment or field of use, the analysis is the same. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim limitations outside the abstract idea only present general field of use (see MPEP 2106.04(d) referencing MPEP 2106.05(h)) or insignificant extra-solution activity (MPEP 2106.05(g)). Furthermore, as Berkheimer evidence that the claim element “select summary tables for which a result of Fisher’s exact test indicative of being significant will be possibly obtained from among a plurality of summary tables based on a parameter obtained in calculation in course of determining the result of Fisher’s exact test”; is well understood, routine, and conventional, MPEP 2106.05(d)(II)(iv) provides support that gathering statistics is well understood, routine, and conventional. This claim limitation merely gathers statistical data to be used to perform statistical significance testing. As such, considering the claim limitations as an ordered combination, claim 6 does not include significantly more than the abstract idea.

Additionally; “wherein the processing circuitry performs selection of the summary tables while keeping the frequencies in the plurality of summary tables concealed via secure computation” is well-understood, routine, conventional activity because computers are known to conceal information through, for example, encryption, passwords, etc. 


For the foregoing reasons, claim 6 is directed to an abstract idea without significantly more and is rejected as not patent eligible under 35 U.S.C. 101.


Claim 7 
Step 1: YES, “A Fisher’s exact test calculation method”
Step 2A Prong One:
The claim recites:
A Fisher's exact test calculation method comprising: a selection step in which processing circuitry configured to select summary tables for which a result of Fisher’s exact test indicative of being significant will be possibly obtained from among a plurality of summary tables based on a parameter obtained in calculation in course of determining the result of Fisher’s exact test; 

a calculation step in which the processing circuitry performs calculations for Fisher’s exact test for each of the selected summary tables,

wherein the processing circuitry performs selection of the summary tables while keeping the frequencies in the plurality of summary tables concealed via secure computation,

where m is a positive integer, the plurality of summary tables are a plurality of summary tables I (i=1, 2, ...m), the frequencies in the summary table I are represented as ai, bi, ci, di; information generated by concealing ai, bi, ci, di, is represented as E(ai), E(bi), E(ci), E(di), respectively ; and information indicating whether the summary table I is a summary table for which a result of Fisher’s exact test indicative of being significant will be possibly obtained or not is represented as E(Xi’), and
the processing circuitry securely computes E(Xi’) from E(ai), E(bi), E(ci), E(di) based on the parameter obtained in calculation in course of determining the result of Fisher’s exact test so as to determine m sets, (E(a1), E(b1), E(c1), E(d1), E(X1’)), (E(a2), E(b2), E(c2), E(d2), E(X2’)),  ..., (E(am), E(bm), E(cm), E(dm), E(Xm’)), and shuffles an order of the m sets, (E(a1), E(b1), E(c1), E(X1’), (E(a2), E(b2), E(c2), E(d2), E(X2’)),  ..., (E(am), E(bm), E(cm), E(dm), E(Xm’)), while concealing the shuffle order, decrypts E(Xi’), and selects summary tables for which a result of Fisher’s exact test indicating that a result of the decryption is significant will be possibly obtained.

The portions of the claim above highlighted in bold font recite the abstract idea of a mathematical concept (i.e., mathematical calculations, formulas, relationships). The claim performs a Fisher’s exact test calculation which merely produces the result of the Fisher’s exact test by selecting the summary table for which a result of Fisher’s exact test indicates that a result is significant (i.e., statistically significant). See MPEP 2106.04(a)(2)(I)(C)).


Step 2A Prong Two:
While the claim recites the additional elements of an “... method comprising: a selection step in which processing circuitry selects...” and “...the processing circuitry performs...”; “processing circuitry” is understood be simply be a computer and the mere recitation of a computer and mere instructions to implement an abstract idea on or by use of a computer is not indicative of a practical application. While applying a judicial exception with or by us of a particular machine (see MPEP 2106.05(b) may be indicative of a practical application (or significantly more), in the instant claims, the recitation of “processing circuitry” is not found to be a particular machine because it is recited at a very high degree of generality. 


While the claim recites that the processing circuitry “select summary tables for which a result of Fisher’s exact test indicative of being significant will be possibly obtained from among a plurality of summary tables based on a parameter obtained in calculation in course of determining the result of Fisher’s exact test”; this is merely a high-level recitation to make an observation, evaluation, judgement, or opinion based on Fisher’s exact test calculation. The recitation merely claims the outcome of selecting a table but does not articulate any particular solution in which the selection occurs other than to recite, at a high level, that the selection results in a selection of a “significant” table. The computer does not require/use/rely upon the Fisher’s exact test for its operation. Rather, it simply performs mathematical operations that indicate statistical significance of tabulated data. Therefore; the above recited elements are not a practical application.

While the claim recites “wherein the processing circuitry performs selection of the summary tables while keeping the frequencies in the plurality of summary tables concealed via secure computation” this merely characterizes that the processing circuitry (i.e., computer) keeps the data in the tables (i.e., number called “frequencies”) secure. While this indicates that the computer is capable of secure computing, this, at best, indicates that Fisher’s exact text is being performed on a computer characterized as secure. A secure computer is simply a computer that is, by broadest reasonable interpretation, not insecure. That may simply be a computer is locked (or limited access) room or a computer with a password. Therefore; a computer which keeps data secure is not found to be a particular machine.

These additional limitations must be considered individually and with the claim as a whole to determine if it integrates the judicial exception into a practical application. The claim as a whole is linked to performing a statistical significance test but the claim does not recite additional elements that integrate the exception into a practical application of the exception because the claim does not have additional elements or a combination of additional elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.

Step 2B:
Moving on to Step 2B of the analysis, the Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of the abstract idea to a particular technological environment or field of use, the analysis is the same. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim limitations outside the abstract idea only present general field of use (see MPEP 2106.04(d) referencing MPEP 2106.05(h)) or insignificant extra-solution activity (MPEP 2106.05(g)). Furthermore, as Berkheimer evidence that the claim element “select summary tables for which a result of Fisher’s exact test indicative of being significant will be possibly obtained from among a plurality of summary tables based on a parameter obtained in calculation in course of determining the result of Fisher’s exact test”; is well understood, routine, and conventional, MPEP 2106.05(d)(II)(iv) provides support that gathering statistics is well understood, routine, and conventional. This claim limitation merely gathers statistical data to be used to perform statistical significance testing. As such, considering the claim limitations as an ordered combination, claim 7 does not include significantly more than the abstract idea.

Additionally; “wherein the processing circuitry performs selection of the summary tables while keeping the frequencies in the plurality of summary tables concealed via secure computation” is well-understood, routine, conventional activity because computers are known to conceal information through, for example, encryption, passwords, etc. 


For the foregoing reasons, claim 7 is directed to an abstract idea without significantly more and is rejected as not patent eligible under 35 U.S.C. 101.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


(1) Claims 1, 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over
Nakashige_2009 (JP5075553 B2) in view of Toyoda_2011 (US 7,921,105 B2) in view of Zhang_2015
Duverle_2015 (Privacy-Preserving Statistical Analysis by Exact Logistics Pregression, 2015) in view of 
Hormozdiari_2014 (Privacy preserving protocol for detecting genetic relatives using rare variants, 2014).

Claim 1. “A Fisher's exact test calculation apparatus comprising:” (Nakashige_2009 Par 0001: “The present invention relates to a technique related to an information processing apparatus that performs Fisher's exact test, which is one method of statistical testing, and in particular, the total number of contingency tables required for statistical testing in fields such as genome information processing.” EXAMINER NOTES: A person having ordinary skill in the art would reasonably infer that a calculation apparatus can be considered a type of information processing apparatus because the process of calculation can be considered a form of information processing. Therefore, this excerpt makes obvious this claim limitation.), “processing circuitry configured to” (Nakashige_2009 Par 0043 and Fig. 6: “FIG. 6 is a functional block diagram schematically showing an example of the internal structure of the apparatus for counting the total number of 2 × n-type partitioned tables according to the present embodiment. This 2 × n-type constitutive table counting device includes … a central processing unit (CPU) 604 for performing necessary arithmetic processing and control processing”), “summary tables for which a result of Fisher's exact test indicative of being significant will be possibly obtained” (Nakashige_2009 Par 0019: “In order to achieve the above object, the present invention provides an apparatus for counting the total number of 2 × n-type contingency tables for an exact probability test using a method of calculating a triangular number.”; Nakashige_2009 Par 0020: “According to the present invention, the total number of 2 × n-type contingency tables is calculated by introducing a geometric viewpoint and a combinatorial idea. By using the calculation method by the multiplication method, the efficiency of the calculation can be dramatically improved, and the total number of 2 × n-type contingency tables can be efficiently reduced even in a situation where n of 2 × n is large.” EXAMINER NOTES: These excerpts teach the concept of using 2 × n-type contingency tables (summary tables), which are the type of tables used when performing Fisher’s exact. A person having ordinary skill in the art would reasonably infer that every contingency table used has at least some possibility of containing a significant result, even if extremely low. Therefore, this excerpt makes obvious this claim limitation.), “from among a plurality of summary tables” (Nakashige_2009 Par 0019: “In order to achieve the above object, the present invention provides an apparatus for counting the total number of 2 × n-type contingency tables for an exact probability test using a method of calculating a triangular number.” This excerpt teaches the concept of counting a total number of contingency tables (summary tables). A person having ordinary skill in the art would reasonably infer that the presence of more than one contingency table indicates a plurality of tables. Therefore, this excerpt makes obvious this claim limitation.), “determining the result of Fisher's exact test;” and” (Nakashige_2009 Par 0001: “The present invention relates to a technique related to an information processing apparatus that performs Fisher's exact test”), “perform calculations for Fisher's exact test” (Nakashige_2009 Par 0001: “The present invention relates to a technique related to an information processing apparatus that performs Fisher's exact test”), “for each of the selected” (Toyoda_2011 Col 43, Ln 37: “(6) and (7) are executed to each of the selected bio-items” EXAMINER NOTES: This excerpt teaches the concept of performing an action for each selected set of multiple sets of data, which is the main concept of this claim limitation.), “summary tables,” (Nakashige_2009 Par 0019: “In order to achieve the above object, the present invention provides an apparatus for counting the total number of 2 × n-type contingency tables for an exact probability test using a method of calculating a triangular number.” EXAMINER NOTES: The term “contingency table” is being interpreted as “summary table”.), “wherein the processing circuitry” (Nakashige_2009 Par 0043 and Fig. 6: “FIG. 6 is a functional block diagram schematically showing an example of the internal structure of the apparatus for counting the total number of 2 × n-type partitioned tables according to the present embodiment. This 2 × n-type constitutive table counting device includes … a central processing unit (CPU) 604 for performing necessary arithmetic processing and control processing”), “the summary tables” (Nakashige_2009 Par 0019: “In order to achieve the above object, the present invention provides an apparatus for counting the total number of 2 × n-type contingency tables for an exact probability test using a method of calculating a triangular number.” EXAMINER NOTES: The term “contingency table” is being interpreted as “summary table”.), “in the plurality of summary tables” (Nakashige_2009 Par 0019: “In order to achieve the above object, the present invention provides an apparatus for counting the total number of 2 × n-type contingency tables for an exact probability test using a method of calculating a triangular number.” This excerpt teaches the concept of counting a total number of contingency tables (summary tables). A person having ordinary skill in the art would reasonably infer that the presence of more than one contingency table indicates a plurality of tables. Therefore, this excerpt makes obvious this claim limitation.), “where m is a positive integer; the plurality of summary tables are a plurality of summary tables i (i=1, 2, ..., m);” (Nakashige_2009 Par 0019: “In order to achieve the above object, the present invention provides an apparatus for counting the total number of 2 × n-type contingency tables for an exact probability test using a method of calculating a triangular number.” This excerpt teaches the concept of counting a total number of contingency tables (summary tables). A person having ordinary skill in the art would reasonably infer that the presence of more than one contingency table indicates a plurality of tables. Therefore, this excerpt makes obvious this claim limitation.), “the processing circuitry” (Nakashige_2009 Par 0043 and Fig. 6: “FIG. 6 is a functional block diagram schematically showing an example of the internal structure of the apparatus for counting the total number of 2 × n-type partitioned tables according to the present embodiment. This 2 × n-type constitutive table counting device includes … a central processing unit (CPU) 604 for performing necessary arithmetic processing and control processing”), “determining the result of Fisher's exact test” (Nakashige_2009 Par 0001: “The present invention relates to a technique related to an information processing apparatus that performs Fisher's exact test”), “summary tables for which a result of Fisher's exact test indicating that a result of the decryption is significant willApplication No. 16/313,344Reply to Office Action of April 13, 2022 be possibly obtained.” (Nakashige_2009 Par 0019: “In order to achieve the above object, the present invention provides an apparatus for counting the total number of 2 × n-type contingency tables for an exact probability test using a method of calculating a triangular number.”; Nakashige_2009 Par 0020: “According to the present invention, the total number of 2 × n-type contingency tables is calculated by introducing a geometric viewpoint and a combinatorial idea. By using the calculation method by the multiplication method, the efficiency of the calculation can be dramatically improved, and the total number of 2 × n-type contingency tables can be efficiently reduced even in a situation where n of 2 × n is large.” EXAMINER NOTES: These excerpts teach the concept of using 2 × n-type contingency tables (summary tables), which are the type of tables used when performing Fisher’s exact. A person having ordinary skill in the art would reasonably infer that every contingency table used has at least some possibility of containing a significant result, even if extremely low. Therefore, this excerpt makes obvious this claim limitation.).

Nakashige_2009 does not teach  “select” nor “based on a parameter obtained in calculation in course of” nor“performs selection of” nor “based on the parameter obtained in calculation in course of” and “and selects” nor “while keeping the frequencies” nor “concealed via secure computation,” nor “the frequencies in the summary table i are represented as ai, bi, ci, di;” nor “information generated by concealing ai, bi, ci, di is represented as E(ai), E(bi), E(ci), E(di), respectively;” nor “and information indicating whether the summary table i is a summary table for which a result of Fisher's exact test indicative of being significant will be possibly obtained or not is represented as E(Xi'), and” nor “securely computes E(Xi') from E(ai), E(bi), E(ci), E(di) ” nor “so as to determine m sets, (E(a1), E(b1), E(c1), E(d1), E(X1')), (E(a2), E(b2), E(c2), E(d2), E(X2')), ..., (E(am), E(bm), E(cm), E(dm), E(Xm')),” nor “and shuffles an order of the m sets, (E(a1), E(b1), E(c1), E(d1), E(X1')), (E(a2), E(b2), E(c2), E(d2), E(X2')), ..., (E(am), E(bm), E(cm), E(dm), E(Xm')),”nor, “while concealing the shuffled order,” nor “decrypts E(Xi'),” 

Toyoda_2011; however, makes obvious  “select” (Toyoda_2011 Abstract: “The control device searches each of the bio-item literature sets with the keyword to acquire the number (Nh) of literatures including the keyword for each of the bio-items, selects the bio-item in which the number-of-literatures Nh is 1 or larger as a candidate bio-item” EXAMINER NOTES: This excerpt teaches the concept of selecting a candidate set of data. A person having ordinary skill in the art would reasonably infer that the term “select” is being used in this claim limitation to refer to selecting a summary table that potentially meets a certain criteria (i.e. a candidate summary table). Therefore, this excerpt makes obvious this claim limitation.), and “based on a parameter obtained in calculation in course of” (Toyoda_2011 Abstract: “calculates a correlation score between the bio-item and the keyword based on statistical calculation by using the number-of-literatures table for each of the candidate bio-items, and outputs the candidate bio-items to the output device based on the correlation score.” EXAMINER NOTES: This excerpt teaches the concept of performing an action based on a parameter obtained from a calculation, which is the main concept of this claim limitation.), and “performs selection of” (Toyoda_2011 Abstract: “The control device searches each of the bio-item literature sets with the keyword to acquire the number (Nh) of literatures including the keyword for each of the bio-items, selects the bio-item in which the number-of-literatures Nh is 1 or larger as a candidate bio-item” EXAMINER NOTES: This excerpt teaches the concept of selecting a set of data. A person having ordinary skill in the art would reasonably infer that the term “selection” is being used in this claim limitation to refer to selecting a summary table, which is a set of data . Therefore, this excerpt makes obvious this claim limitation.), and “based on the parameter obtained in calculation in course of” (Toyoda_2011 Abstract: “calculates a correlation score between the bio-item and the keyword based on statistical calculation by using the number-of-literatures table for each of the candidate bio-items, and outputs the candidate bio-items to the output device based on the correlation score.” EXAMINER NOTES: This excerpt teaches the concept of performing an action based on a parameter obtained from a calculation, which is the main concept of this claim limitation.), and “and selects” (Toyoda_2011 Abstract: “The control device searches each of the bio-item literature sets with the keyword to acquire the number (Nh) of literatures including the keyword for each of the bio-items, selects the bio-item in which the number-of-literatures Nh is 1 or larger as a candidate bio-item” EXAMINER NOTES: This excerpt teaches the concept of selecting a set of data. A person having ordinary skill in the art would reasonably infer that the term “selects” is being used in this claim limitation to refer to selecting a summary table, which is a set of data. Therefore, this excerpt makes obvious this claim limitation.),

Nakashige_2009 and Toyoda_2011 are analogous art because they are from the same field of endeavor called Fisher Exact Test. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Nakashige_2009 and Toyoda_2011. The rationale for doing so would have been that Nakashige_2009 teaches to perform Fishers exact test and Toyoda_2011 teaches to combine Fishers exact test with selection of contingency/summary tables tables Therefore, it would have been obvious to combine Nakashige_2009 and Toyoda_2011 for the benefit of selecting the tables which are statistically significant to obtain the invention as specified in the claims.

Nakashige_2009 and Toyoda_2011; does not teach “while keeping the frequencies” nor “concealed via secure computation,” nor “the frequencies in the summary table i are represented as ai, bi, ci, di;” “information generated by concealing ai, bi, ci, di is represented as E(ai), E(bi), E(ci), E(di), respectively;” nor “and information indicating whether the summary table i is a summary table for which a result of Fisher's exact test indicative of being significant will be possibly obtained or not is represented as E(Xi'), and” nor “securely computes E(Xi') from E(ai), E(bi), E(ci), E(di) ” nor “so as to determine m sets, (E(a1), E(b1), E(c1), E(d1), E(X1')), (E(a2), E(b2), E(c2), E(d2), E(X2')), ..., (E(am), E(bm), E(cm), E(dm), E(Xm')),” nor “and shuffles an order of the m sets, (E(a1), E(b1), E(c1), E(d1), E(X1')), (E(a2), E(b2), E(c2), E(d2), E(X2')), ..., (E(am), E(bm), E(cm), E(dm), E(Xm')),” nor “while concealing the shuffled order,” nor “decrypts E(Xi'),”

Zhang_2015; however, makes obvious “while keeping the frequencies” (Zhang_2015 Pg. 2, Left Col: “The task consists of securely computing minor allele frequencies (MAF) and chi-squared statistics for each of the SNPs in the case and control groups distributed across the two input parties.”; Zhang_2015 Pg. 5, Left Col: “In this section we describe our approach to securely computing the task of distributed GWAS computation, namely, computing minor allele frequencies and chi-squared statistics.”), and “concealed via secure computation,” (Zhang_2015 Pg. 2, Left Col: “The task consists of securely computing minor allele frequencies (MAF) and chi-squared statistics for each of the SNPs in the case and control groups distributed across the two input parties.”; Zhang_2015 Pg. 5, Left Col: “In this section we describe our approach to securely computing the task of distributed GWAS computation, namely, computing minor allele frequencies and chi-squared statistics.”), and “the frequencies in the summary table i are represented as ai, bi, ci, di;” (Zhang_2015 Pg. 3, Left Col: “In our case (for a single dataset), m = 4 and the observed values obsi’s correspond to the observed allele counts for a SNP, namely, ncA, ncB, ntA, ntB.” EXAMINER NOTES: A person having ordinary skill in the art would reasonably infer that this excerpt teaches the main concept of this claim limitation, which is representing values using subscript notation. Therefore, this excerpt makes obvious this claim limitation.), “information generated by concealing ai, bi, ci, di is represented as E(ai), E(bi), E(ci), E(di), respectively;” (Zhang_2015 Pg. 2, Left Col: “The task consists of securely computing minor allele frequencies (MAF) and chi-squared statistics for each of the SNPs in the case and control groups distributed across the two input parties.”; Zhang_2015 Pg. 5, Left Col: “In this section we describe our approach to securely computing the task of distributed GWAS computation, namely, computing minor allele frequencies and chi-squared statistics.” EXAMINER NOTES: This excerpt teaches the concept of performing secure computation which includes concealing data. A person having ordinary skill in the art would reasonably infer that this excerpt teaches the main concept of this claim limitation, which is concealing data, and therefore, makes obvious this claim limitation.), “and information indicating whether the summary table i is a summary table for which a result of Fisher's exact test indicative of being significant will be possibly obtained or not is represented as E(Xi'), and” (Zhang_2015 Pg. 2, Left Col: “The task consists of securely computing minor allele frequencies (MAF) and chi-squared statistics for each of the SNPs in the case and control groups distributed across the two input parties.”; Zhang_2015 Pg. 5, Left Col: “In this section we describe our approach to securely computing the task of distributed GWAS computation, namely, computing minor allele frequencies and chi-squared statistics.” EXAMINER NOTES: This excerpt teaches the concept of performing secure computation which includes concealing data. A person having ordinary skill in the art would reasonably infer that this excerpt teaches the main concept of this claim limitation, which is concealing data, and therefore, makes obvious this claim limitation.), “securely computes E(Xi') from E(ai), E(bi), E(ci), E(di) ” (Zhang_2015 Pg. 2, Left Col: “The task consists of securely computing minor allele frequencies (MAF) and chi-squared statistics for each of the SNPs in the case and control groups distributed across the two input parties.”; Zhang_2015 Pg. 5, Left Col: “In this section we describe our approach to securely computing the task of distributed GWAS computation, namely, computing minor allele frequencies and chi-squared statistics.” EXAMINER NOTES: A person having ordinary skill in the art would reasonably infer that this excerpt teaches the main concept of this claim limitation, which is performing secure computation, and therefore, makes obvious this claim limitation.), and “so as to determine m sets, (E(a1), E(b1), E(c1), E(d1), E(X1')), (E(a2), E(b2), E(c2), E(d2), E(X2')), ..., (E(am), E(bm), E(cm), E(dm), E(Xm')),” (Zhang_2015 Pg. 2, Left Col: “The task consists of securely computing minor allele frequencies (MAF) and chi-squared statistics for each of the SNPs in the case and control groups distributed across the two input parties.”; Zhang_2015 Pg. 5, Left Col: “In this section we describe our approach to securely computing the task of distributed GWAS computation, namely, computing minor allele frequencies and chi-squared statistics.” EXAMINER NOTES: A person having ordinary skill in the art would reasonably infer that this excerpt teaches the main concept of this claim limitation, which is performing secure computation, and therefore, makes obvious this claim limitation.),


Nakashige_2009 and Toyoda_2011 and Zhang_2015 are analogous art because they are from the same field of endeavor called data analysis/manipulation. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Toyoda_2011 and Zhang_2015. The rationale for doing so would have been that Toyoda_2011 teaches to perform manipulations of medical data/information and Zhang_2015 teaches to have secure analysis of medical data/information. Therefore, it would have been obvious to combine Toyoda_2011 and Zhang_2015 for the benefit of ensuring privacy to obtain the invention as specified in the claims.

Nakashige_2009 and Toyoda_2011 and Zhang_2015 does not teach “and shuffles an order of the m sets, (E(a1), E(b1), E(c1), E(d1), E(X1')), (E(a2), E(b2), E(c2), E(d2), E(X2')), ..., (E(am), E(bm), E(cm), E(dm), E(Xm')),” nor “decrypts E(Xi'),”

Duverle_2015; however, makes obvious “and shuffles an order of the m sets, (E(a1), E(b1), E(c1), E(d1), E(X1')), (E(a2), E(b2), E(c2), E(d2), E(X2')), ..., (E(am), E(bm), E(cm), E(dm), E(Xm')),” (Duverle_2015 Section IV: “Lines 7 to 16: Alice prepares S sampled vectors (using the values of x2 to shuffle y, in the way described in section II) and sends them to Bob, along with the original y vector.” EXAMINER NOTES: A person having ordinary skill in the art would reasonably infer that this excerpt teaches the concept of shuffling the order of values in an encrypted data set, and therefore, makes obvious this claim limitation.), “while concealing the shuffled order,” (Duverle_2015 Section IV: “Samples are treated in random order, so as not to allow Alice to tie the result of the next step to a specific sample.” EXAMINER NOTES: A person having ordinary skill in the art would reasonably infer that this excerpt teaches the concept of concealing the order of values in an encrypted data set, and therefore, makes obvious this claim limitation.),

Nakashige_2009 and Toyoda_2011 and Zhang_2015 and Duverle_2015 are analogous art because they are from the same field of endeavor called data analysis/manipulation. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Toyoda_2011 and Duverle_2015. The rationale for doing so would have been that Toyoda_2011 teaches to perform manipulations of medical data/information and Duverle_2015 teaches to use a secure protocol to compute exact statistics for medical data. Therefore, it would have been obvious to combine Toyoda_2011 and Duverle_2015 for the benefit of privacy to obtain the invention as specified in the claims.

Nakashige_2009 and Toyoda_2011 and Zhang_2015 and Duverle_2015 does not teach “decrypts E(Xi’)”

Hormozdiari_2014; however, makes obvious “decrypts E(Xi'),” (Hormozdiari_2014 Section 2.1: “In a traditional protocol to decrypt the message we use the same private key that was used to encrypt the message in the first place as shown in Figure 1A. However, in ‘fuzzy’ encryption, decryption is possible only if the Hamming distance between the two keys is less than a predefined threshold ‘t’ as shown in Figure 1B.” EXAMINER NOTES: A person having ordinary skill in the art would reasonably infer that this excerpt from Hormozdiari_2014 teaches the use of a decryption protocol to decrypt encrypted data, and therefore, makes obvious this claim limitation.),



Nakashige_2009 and Toyoda_2011 and Zhang_2015 and Duverle_2015and Hormozdiari_2014; are analogous art because they are from the same field of endeavor called data analysis/manipulation. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Toyoda_2011 and Hormozdiari_2014. The rationale for doing so would have been that Toyoda_2011 teaches to analysis/manipulate medical data and Hormozdiari_2014 teaches to have a privacy preserving protocol.  Therefore, it would have been obvious to combine Toyoda_2011 and Hormozdiari_2014 for the benefit of privacy to obtain the invention as specified in the claims.

Claim 8. “A non-transitory computer-readable recording medium in which a program for causing a computer to function as the processing circuitry of the Fisher's exact test calculation apparatus according to Claim 1.” (Nakashige_2009 Par 0043 and Fig. 6: “FIG. 6 is a functional block diagram schematically showing an example of the internal structure of the apparatus for counting the total number of 2 × n-type partitioned tables according to the present embodiment. This 2 × n-type constitutive table counting device includes … a central processing unit (CPU) 604 for performing necessary arithmetic processing and control processing”; par 44: “... can be realized as a general computer system...”).

Claim 7. The limitations of claim 7 are substantially the same as those of claim 1 and are therefore rejected due to the same reasons as outlined above for claim 1. Additionally, the combination of Nakashige_2009 and Toyoda_2011 and Zhang_2015 and Duverle_2015and Hormozdiari_2014 further makes obvious the additional limitations of “A Fisher's exact test calculation method comprising:  a selection step in which processing circuitry” (Nakashige_2009 Par 0043 and Fig. 6: “FIG. 6 is a functional block diagram schematically showing an example of the internal structure of the apparatus for counting the total number of 2 × n-type partitioned tables according to the present embodiment. This 2 × n-type constitutive table counting device includes … a central processing unit (CPU) 604 for performing necessary arithmetic processing and control processing”), “selects” (Toyoda_2011 Abstract: “The control device searches each of the bio-item literature sets with the keyword to acquire the number (Nh) of literatures including the keyword for each of the bio-items, selects the bio-item in which the number-of-literatures Nh is 1 or larger as a candidate bio-item” EXAMINER NOTES: This excerpt teaches the concept of selecting a set of data. A person having ordinary skill in the art would reasonably infer that the term “selects” is being used in this claim limitation to refer to selecting a summary table, which is a set of data. Therefore, this excerpt makes obvious this claim limitation.), “summary tables for Application No. 16/313,344Reply to Office Action of April 13, 2022which a result of Fisher's exact test indicative of being significant will be possibly obtained” (Nakashige_2009 Par 0019: “In order to achieve the above object, the present invention provides an apparatus for counting the total number of 2 × n-type contingency tables for an exact probability test using a method of calculating a triangular number.”; Nakashige_2009 Par 0020: “According to the present invention, the total number of 2 × n-type contingency tables is calculated by introducing a geometric viewpoint and a combinatorial idea. By using the calculation method by the multiplication method, the efficiency of the calculation can be dramatically improved, and the total number of 2 × n-type contingency tables can be efficiently reduced even in a situation where n of 2 × n is large.” EXAMINER NOTES: These excerpts teach the concept of using 2 × n-type contingency tables (summary tables), which are the type of tables used when performing Fisher’s exact. A person having ordinary skill in the art would reasonably infer that every contingency table used has at least some possibility of containing a significant result, even if extremely low. Therefore, this excerpt makes obvious this claim limitation.), “from among a plurality of summary tables” (Nakashige_2009 Par 0019: “In order to achieve the above object, the present invention provides an apparatus for counting the total number of 2 × n-type contingency tables for an exact probability test using a method of calculating a triangular number.” This excerpt teaches the concept of counting a total number of contingency tables (summary tables). A person having ordinary skill in the art would reasonably infer that the presence of more than one contingency table indicates a plurality of tables. Therefore, this excerpt makes obvious this claim limitation.), “based on a parameter obtained in calculation in course of” (Toyoda_2011 Abstract: “calculates a correlation score between the bio-item and the keyword based on statistical calculation by using the number-of-literatures table for each of the candidate bio-items, and outputs the candidate bio-items to the output device based on the correlation score.” EXAMINER NOTES: This excerpt teaches the concept of performing an action based on a parameter obtained from a calculation, which is the main concept of this claim limitation.), “determining the result of Fisher's exact test; and” (Nakashige_2009 Par 0001: “The present invention relates to a technique related to an information processing apparatus that performs Fisher's exact test”), “a calculation step in which the processing circuitry” (Nakashige_2009 Par 0043 and Fig. 6: “FIG. 6 is a functional block diagram schematically showing an example of the internal structure of the apparatus for counting the total number of 2 × n-type partitioned tables according to the present embodiment. This 2 × n-type constitutive table counting device includes … a central processing unit (CPU) 604 for performing necessary arithmetic processing and control processing”), “performs calculations for Fisher's exact test” (Nakashige_2009 Par 0001: “The present invention relates to a technique related to an information processing apparatus that performs Fisher's exact test”), “for each of the selected” (Toyoda_2011 Col 43, Ln 37: “(6) and (7) are executed to each of the selected bio-items” EXAMINER NOTES: This excerpt teaches the concept of performing an action for each selected set of multiple sets of data, which is the main concept of this claim limitation.), “summary tables,” (Nakashige_2009 Par 0019: “In order to achieve the above object, the present invention provides an apparatus for counting the total number of 2 × n-type contingency tables for an exact probability test using a method of calculating a triangular number.” EXAMINER NOTES: The term “contingency table” is being interpreted as “summary table”.).



(2) Claims 5, 6 are rejected under 35 U.S.C. 103 as being unpatentable over
Nakashige_2009 in view of Toyoda_2011 in view of Zhang_2015 in view of Duverle_2015 in view of 
Hormozdiari_2014 in view of Mitra_2010 (US 2011/0246409 A1).


Claim 5. The limitations of claim 5 are substantially the same as those of claim 1 and are therefore rejected due to the same reasons as outlined above for claim 1. Additionally, Mitra_2010 makes obvious the additional limitations of “or not is located at a top or an end, and selects U sets from the top or the end of the m sets after being sorted.” (Mitra_2010 Par 0074 to teach the concept of selecting data sets from the top or end of a sorted list after sorting).

Nakashige_2009 and Mitra_2010 are analogous art because they are from the same field of endeavor in statistical data analysis. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Nakashige_2009 and Mitra_2010. The rationale for doing so would be that Nakashige_2009  teaches the use of an algorithm to calculate the probability of observing a certain result when performing statistical significance testing on multiple sets of data.  Mitra_2010 teaches selecting sets of data that meet a specified threshold from among multiple sets of data. Therefore, it would have been obvious to combine the teachings of Nakashige_2009 and Mitra_2010 for the benefit of using an algorithm to calculate the probability of observing a desired result in each data set in a group of data sets, and then choose only data sets that meet a certain probability threshold to perform further calculations on. This would reduce the total number of data sets to perform calculations on and provide an improvement in speed and efficiency compared to methods that perform calculations on all data sets within a group, regardless of the probability of those data sets providing a desired result.


Claim 6. The limitations of claim 6 are substantially the same as those of claim 1 and are therefore rejected due to the same reasons as outlined above for claim 1. Additionally, Mitra_2010 makes obvious the additional limitations of “... “and if Xi' is information that represents not being a summary table for which a result of Fisher's exact test indicative of being significant will be possibly obtained for at least one set of the m sets, (E(a1), E(b1), E(c1), E(d1), E(X1')), (E(a2), E(b2), E(c2), E(d2), E(X2')), ..., (E(am), E(bm), E(cm), E(dm), E(Xm')), replaces that Xi' with information that represents being a summary table for which a result of Fisher's exact test indicative of being significant will be possibly obtained...” (Mitra_2010 Par 0074: “The data analysis optionally may be repeated until all good clusters have been found. In this instance, for example, a pre-defined threshold of what is termed as a “good cluster” has been selected and reached and no more good cluster can be found.” This excerpt from Mitra_2010 teaches the concept of selecting sets of data that meet a specified threshold from among multiple sets of data. This teaching applies to both encrypted and decrypted data because the decrypted data is ultimately the same data as the encrypted data except that its value is no longer concealed.; Mitra_2010 Par 0153: “The prototype (medoid) of each biologically “good' gene cluster (measured in terms of GO) is selected as the representative gene (feature) for that cluster, and the remaining genes in that cluster are eliminated.” This excerpt from Mitra_2010 teaches the concept of discarding sets of data that do not meet a specified threshold.).




(3) Claims 2 are rejected under 35 U.S.C. 103 as being unpatentable over Nakashige_2009 in view of Toyoda_2011 in view of Zhang_2015 in view of Duverle_2015 in view of NIST_2012 ( Engineering Statistics Handbook, 7.3.3. How can we determine whether two processes produce the same proportion of defectives? downloaded from http://www.itl.nist.gov/div898/handbook/prc/sction 3/prc33.htm).

Claim 2. Nakashige_2009 in view of Toyoda_2011 in view of Zhang_2015 in view of Duverle_2015 makes obvious the limitations of claim 1. Nakashige_2009 in view of Toyoda_2011 in view of Zhang_2015 in view of Duverle_2015 does not teach “wherein where a, b, c, and d represent frequencies in a summary table and T represents significance level,” (), “the parameter obtained in calculation in course of determining the result of Fisher's exact test is pa defined by the formula below, and” (), “the processing circuitry selects summary tables with pa≤T 
    PNG
    media_image2.png
    53
    382
    media_image2.png
    Greyscale
” 


NIST_2012; however, makes obvious “wherein where a, b, c, and d represent frequencies in a summary table and T represents significance level,” (), “the parameter obtained in calculation in course of determining the result of Fisher's exact test is pa defined by the formula below, and” (), “the processing circuitry selects summary tables with pa≤T 
    PNG
    media_image2.png
    53
    382
    media_image2.png
    Greyscale
” (page 2 equation).

Nakashige_2009  and NIST_2012 are analogous art because they are from the same field of endeavor called finite contingency tables. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Nakashige_2009  and NIST_2012.
The rationale for doing so would have been that Nakashige_2009 teaches to calculate Fisher’s test and NIST_2012 teaches to calculate Fisher’s test and also teaches to use the claimed equation.
Therefore, it would have been obvious to combine Nakashige_2009  and NIST_2012 for the benefit of calculating the probability of observing a particular set of frequencies to obtain the invention as specified in the claims.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN S COOK/Primary Examiner, Art Unit 2146